tcmemo_1997_128 united_states tax_court eugene j phillips and barbara a phillips petitioners v commissioner of internal revenue respondent docket no filed date thomas j hall for petitioners john c mcdougal for respondent memorandum findings_of_fact and opinion wells judge respondent determined deficiencies in petitioners' federal income taxes and penalties as follows year deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure big_number big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issues to be decided are as follows whether petitioners engaged in a horse breeding activity with an actual and honest profit objective and whether petitioners are liable for penalties on income_tax pursuant to sec_6662 findings_of_fact some of the facts have been stipulated for trial pursuant to rule the parties' stipulations of fact are incorporated herein by reference and are found as facts in the instant case at the time they filed their petition in the instant case petitioners eugene j phillips mr phillips and barbara a phillips mrs phillips resided in stuart virginia at their farm known as green pines farm petitioners filed joint u s individual income_tax returns form sec_1040 for each of the years in issue during the years in issue mr phillips was employed as a nurse anesthetist and mrs phillips was engaged in the rearing and breeding of arabian horses arabians and quarter horses hereinafter horse activity on petitioners' farm besides her involvement with the horse activity mrs phillips was not employed during the years in issue during mr phillips purchased a quarter horse for mrs phillips as a mother's day gift every year or every years thereafter petitioners purchased another quarter horse during petitioners moved to louisiana by the early 1980's in addition to breeding quarter horses petitioners had a cattle operation during or petitioners began filing a schedule f with their income_tax returns claiming that their horse activity was a business during petitioners decided to change the focus of their horse activity from quarter horses to arabians when they purchased bella joya an arabian filly along with other arabians petitioners financed the total purchase_price for the horses of dollar_figure with a mortgage on the horses purchase_money_mortgage at the time of the purchase petitioners owned another arabian horse which they had saved from going to slaughter by petitioners sold all of their cattle during bella joya won several races at delaware park including the delaware arabian stakes during bella joya was named the filly of the year by arabian horse world the racehorse of the year by arabian horse express and the international arabian three-year-old horse of the year by the international arabian horse association additionally during bella joya won a darley award for excellence in arabian racing during and the years that she raced bella joya won a total of dollar_figure in purses the total cost of training and boarding bella joya during those years was dollar_figure petitioners used the dollar_figure in net winnings from bella joya to breed another mare during mrs phillips developed an angina condition which was treated by cardiac catheterization and from which her recuperation took approximately months and caused her to reduce her level of activities during mrs phillips developed acute cholecystitis which was treated by surgery to remove her gall bladder and from which her recuperation lasted approximately months and caused her to reduce her level of activities during mr phillips lost his job in louisiana he obtained a position in virginia and moved there at the end of subsequently petitioners moved their horse activity from louisiana to virginia during and petitioners chose their current location in stuart virginia because they believed that they could retire there with their horse farm on date petitioners filed for bankruptcy under chapter of the u s bankruptcy code in the u s bankruptcy court for the western district of louisiana in order to protect and to maintain their investment in their horse activity pursuant to bankruptcy court order petitioners made monthly payments of dollar_figure for months and then monthly payments of dollar_figure for months petitioners' bankruptcy plan included the purchase_money_mortgage on their arabian horses petitioners were discharged of their debt pursuant to their bankruptcy plan on date during date petitioners hired a contractor to build a horse barn on their farm in virginia the barn was designed to be feet by feet with stalls an indoor riding arena a tack room and a feed room petitioners planned to use the barn to board horses train horses teach horse classes in connection with farrier college and contain a tack shop to sell riding equipment the contractor however went bankrupt and did not build the barn consequently petitioners built smaller barns to serve as stalls for some of their horses at the time of trial petitioners still planned on building the original larger barn during mrs phillips was involved in an automobile accident in which she fractured her back a clavicle and some ribs as well as suffering a contused lung these injuries were initially treated with a back brace and bed rest and her recuperation lasted approximately months and caused her to reduce her level of activities during mrs phillips developed spinal cord compression with nerve deficit and paralysis this condition was treated with surgery to fuse and to support several vertebrae her recuperation from the surgery lasted approximately months and caused her to reduce her level of activities during bella joya produced a foal after having been bred to wiking a prize-winning stallion the foal however cut its leg off in an accident and had to be put to sleep during bella joya produced another foal which petitioners intend to race during the years in issue when she was healthy mrs phillips spent approximately to hours a week on petitioners' horse activity during the years in issue mr phillips spent approximately to hours a week feeding and caring for the horses during and mrs phillips served on the racing committee of the virginia arabian horse association attending monthly meetings in richmond virginia during those years mrs phillips also served as a district_director for the virginia arabian horse association presiding and speaking at monthly district meetings in these positions she met agriculture teachers college professors and 4-h people with whom she discussed issues related to breeding horses mrs phillips served in these positions in order to advertise petitioners' horse activity and to meet potential buyers during and mrs phillips was also active in the american horse association the virginia quarter horse association the virginia horse council the roanoke valley horsemen association the international arabian horse association the arabian registry and the virginia horse association she was not active in these organizations during because of her health problems mrs phillips conducted racing seminars at various conventions and wrote a column on horse issues in the virginia horse trader additionally petitioners annually attended arabian horse conventions where they rented a booth showed a tape of bella joya distributed business cards answered questions about racing discussed breeding and consulted with experts at marketing and management seminars petitioners had a portrait painted of their stakes winner bella joya which they displayed at conventions petitioners also have stationery with the name of their farm green pines for each year in issue petitioners maintained their financial information in a farm record book farm book which was published by the farm credit service in each farm book petitioners classified expenses under various categories eg labor hired feed purchased breeding fees and veterinary costs and other expenses and calculated an annual and sometimes quarterly total for each category petitioners maintained records on each of their horses indicating the pedigree and physical condition of the horses additionally petitioners prepared an action plan projecting when a mare was to come in season and to be bred and to which stallion she was to be bred petitioners registered many of their arabian horses with the international arabian horse association registering a horse entails hiring a veterinarian paying for a representative of the international arabian horse association to be present having a blood test performed on the horse freeze branding the horse on the neck and if it is racing in the lip and preparing registration papers each registration costs several hundred dollars during the years to the present petitioners owned horses excluding foals that they sold during those same years of petitioners' horses have been bred finally during those years horses have been sold for a total of approximately dollar_figure during the years to the present none of petitioners' horses has raced or competed in shows except on a very minor basis no show activity was conducted for income after moving to virginia petitioners received several offers to purchase various horses but petitioners accepted none of them deeming them too low petitioners did not place any of their horses for sale at auctions petitioners used their geldings for teaching or show purposes trail riding and carriages additionally petitioners used one gelding for special olympics children and showed him other geldings are used for bridleless saddleless teams finally petitioners used geldings for children of potential buyers to ride when visiting petitioners' farm petitioners' virginia farm and land purchased in for dollar_figure were appraised during at a fair_market_value of dollar_figure petitioners' registered quarter horses were appraised during at a total fair_market_value of dollar_figure petitioners' registered arabian horses were appraised during at a total fair_market_value of between dollar_figure and dollar_figure petitioners own horses which were not appraised because they are half arabian half quarter horse and petitioners thought that they were not worth insuring during the years in issue petitioners incurred losses on their horse activity as follows income depreciation other expenses income loss dollar_figure dollar_figure big_number - - big_number dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure during the years in issue petitioners received income from mr phillips' military retirement pay and other sources as follows wages retirement pay interest dividends total dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure dollar_figure big_number big_number losses sustained by petitioners were out-of-pocket economic losses with the exception of amounts deducted for depreciation since mr phillips inherited approximately dollar_figure to dollar_figure all of which petitioners invested in their horse activity similarly since mrs phillips inherited some funds all of which petitioners invested in their horse activity at the time of trial mr phillips had not ridden a horse for approximately years and mrs phillips was unable to ride because of her heart problems and back problems prior to her health problems mrs phillips rode some horses only to prepare them for racing sale or show both petitioners pursue other recreational activities at the time of trial mr phillips was receiving a military retirement pension which if he predeceases her mrs phillips would lose leaving her with only social_security payments and the income from the horse activity to live on petitioners intend to develop a horse business that will support them when mr phillips retires from his employment as a nurse anesthetist provide a source_of_income to mrs phillips if mr phillips should predecease her and leave a business to their children opinion respondent contends that petitioners did not conduct their horse activity with an actual and honest profit objective and that therefore losses for the years in issue are nondeductible except to the extent of income from the activity petitioners contend that they engaged in their horse activity with the requisite profit objective and that they are therefore entitled to deduct activity expenses in excess of activity income petitioners bear the burden_of_proof rule a sec_183 provides the general_rule which disallows all deductions attributable to activities not engaged in for profit sec_183 however qualifies the general_rule by allowing those deductions otherwise allowable regardless of profit objective eg state and local_taxes further sec_183 allows those deductions which would be allowable if the activity were engaged in for profit but only to the extent that gross_income attributable to the activity exceeds the deductions permitted by sec_183 sec_183 defines a sec_183 activity as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 deductions under sec_162 or sec_212 or require the actual and honest objective of making a profit 78_tc_642 affd without opinion 702_f2d_1205 d c cir a taxpayer's expectation of profit however need not be reasonable dreicer v commissioner supra pincite sec_1_183-2 income_tax regs whether a taxpayer has an actual and honest profit objective is decided on the basis of all surrounding circumstances dreicer v commissioner supra pincite sec_1_183-2 income_tax regs we give greater weight to objective facts than to a taxpayer's statement of intent dreicer v commissioner supra pincite sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs contains a nonexclusive list of objective factors to be considered in deciding whether an activity is engaged in for profit 72_tc_28 the factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or the taxpayer's advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar activities the taxpayer's history of income or loss with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved no single factor is determinative all facts and circumstances including those not listed should be considered 86_tc_360 sec_1 b income_tax regs moreover we do not resolve the issue of profit objective by simply comparing the number of factors indicating profit objective with those indicating the lack of such objective sec_1_183-2 income_tax regs if gross_income derived from a horse training or breeding activity for or more taxable years in a period of consecutive taxable years exceeds the deductions attributable to such activity then the activity is presumed to be an activity engaged in for profit sec_183 in the instant case as gross_income from the activity did not exceed deductions from the activity during any of the years in issue petitioners are not entitled to the presumption that their horse activity was engaged in for profit consequently we address the aforementioned factors to decide whether petitioners engaged in their horse activity with an actual and honest profit objective during the years in issue the manner in which petitioners carried on their horse activity indicates that they engaged in the activity with the requisite profit objective the regulations provide that the fact that the taxpayer carries on the activity in a businesslike manner and maintains complete and accurate books_and_records may indicate that the activity is engaged in for profit sec_1_183-2 income_tax regs as to whether petitioners carried on their horse activity in a businesslike manner respondent concedes that petitioners engaged in the following business practices using business stationery advertising their farm at horse conventions and seminars including displaying their portrait of bella joya and showing a video of bella joya's races and participating in various horse associations respondent however argues that such practices do not counter the unbusinesslike way in which petitioners have made the major decisions about the conduct of their activity respondent argues that petitioners had no financial plan or written budget for the horse activity and that petitioners never attempted to calculate the income that was required to produce a profit for any year or the projected income that would be required in future years to produce a profit additionally respondent contends that petitioners never calculated the cost of each component of their horse activity or the cost of their horse activity on a per horse basis in order to determine possible cost-cutting measures finally respondent argues that petitioners after they began to incur losses made no effort to consult experts on how to change their operations to cut costs and increase profits in the instant case we conclude that petitioners carried on their horse activity in a businesslike manner petitioners engaged in the business practices discussed above additionally although they produced no financial plan or written budget petitioners maintained a business plan which was to expand their horse activity so that it could among other things support mrs phillips in the event that mr phillips predeceased her the business plan was evidenced by their actions petitioners contracted to build a barn and a tack shop for their horse activity bred bella joya to produce foals and registered many of their arabians with the international arabian horse association during the years in issue however numerous circumstances beyond their control prevented petitioners from proceeding with their business expansion plan mrs phillips encountered several health problems that prevented her from pursuing petitioners' horse activity to the fullest bella joya's first foal which would likely have garnered a significant amount of income had to be put to sleep the barn was not completed before mrs phillips' automobile accident so petitioners had to delay construction of the barn and tack shop consequently petitioners continued to sustain boarding expenses and lost potential boarding income we consider also the fact that petitioners were making payments under chapter bankruptcy we believe that during the years in issue petitioners did all that they could to sustain their horse activity until mrs phillips recovered as to the calculation of income that would be required in future years to produce a profit mrs phillips testified that she hoped that the horse activity would be profitable within to years after petitioners began focusing on arabians petitioners calculated the cost of each component of their horse activity categorizing their expenses in their farm books under inter alia labor hired feed purchased and breeding fees and veterinary costs additionally mrs phillips testified that she calculated the cost of their horse activity on a per horse basis accordingly petitioners knew the amount of income that would be required in future years finally mrs phillips testified that she attended seminars on management and marketing at arabian horse conventions accordingly we conclude that petitioners carried on their horse activity in a businesslike manner as to whether petitioners maintained complete and accurate books_and_records respondent contends that petitioners' financial records are nothing more than gross chronological lists of expenditures which do not permit a detailed analysis of the various parts of the activity additionally respondent argues that the records contain many expenditures that are not farm related eg aarp dues lottery tickets and air conditioning for the residence as to petitioners' records on their horses respondent argues that they consist of only a registration application which shows the bloodline and physical description of each horse citing 72_tc_411 affd without published opinion 647_f2d_170 9th cir respondent contends that such records are the bare minimum needed to identify horses and are as consistent with a hobby as with a business petitioners contend that they included in the farm books expenses that they thought might be deductible for tax purposes petitioners argue that they completed the farm books and sent them to their accountant who decided what expenses were deductible petitioners argue that as to the records on their horses petitioners registered many of their arabians with the international arabian horse association which included blood testing and freeze branding the horses in the instant case we conclude that petitioners maintained complete and accurate books_and_records during each year in issue petitioners kept a farm book which was published by the farm credit service in each farm book petitioners classified expenses under various categories eg labor hired feed purchased breeding fees and veterinary costs and other expenses and calculated an annual and sometimes quarterly total for each category contrary to respondent's assertion petitioners performed a detailed analysis of each part of their horse activity additionally we disagree with respondent that petitioners' records contain many expenditures that are not farm related all expenses that were not categorized under a heading such as labor hired or feed purchased were placed by petitioners under other expenses the expenses cited by respondent as not being related to the farm were all categorized as other expenses we are persuaded by mrs phillips' testimony that petitioners' procedure was to include in their farm books expenses which might be deductible leaving the determination of deductibility to their accountant although some expenses listed in the farm books were ultimately determined not to be farm related petitioners nevertheless categorized all of their expenses and periodically calculated the category totals as to their records on their horses petitioners maintained records indicating the horses' pedigree and physical condition registered many of their arabian horses with the international arabian horse association and kept an action plan for each breeding mare projecting when she was to come in season and to be bred and to which stallion she was to be bred based on our review of the record we conclude that petitioners maintained complete and accurate records and books within the meaning of sec_1_183-2 income_tax regs the regulations also provide that a change_of operating methods adoption of new techniques or abandonment of unprofitable methods in a manner consistent with an intent to improve profitability may also indicate a profit_motive sec_1_183-2 income_tax regs respondent contends that petitioners continued their activity in essentially the same manner they had in previous years despite suffering growing losses year after year respondent argues that petitioners could have increased profitability by selling some or all of the unproductive animals additionally respondent argues that petitioners' lack of effort to reduce costs and to increase profitability is evidence of the lack of a genuine profit objective specifically respondent contends that petitioners lacked a profit_motive because they increased the costs of maintaining their herd during the years through by failing to sell any horse after acquiring two horses at a cost of dollar_figure and spending dollar_figure in stud fees to produce three half arabians additionally respondent challenges the efficacy of petitioners' advertising efforts at arabian horse conventions when by petitioners' own testimony they were unable to sell horses or to increase breeding activity because of their bankruptcy respondent also questions petitioners' intention to build the barn arguing that as petitioners had enough funds to spend on horse purchases and stud fees to produce half arabians petitioners were financially able to build the barn as to respondent's argument that petitioners did not attempt to make changes in their operating methods and to reduce costs in order to improve the profitability of their horse activity we disagree petitioners planned to begin horse boarding horse training teaching classes in connection with farrier college and operating a tack shop to sell equipment petitioners hired a contractor to build a 32-stall horse barn on their farm which would have served both as a stable for the horses and as a location for the tack shop when the contractor went bankrupt petitioners built smaller barns to reduce the cost of boarding some of their horses finally during the years in issue petitioners attempted to sell horses but received offers that they considered too low as to whether petitioners could have increased the profitability of their horse activity by selling some or all of their unproductive animals we cannot conclude on this record that any of the animals were unproductive mrs phillips for example testified that one gelding was used for special olympics children and that other geldings were used for bridleless saddleless teams additionally geldings were helpful in entertaining children of potential buyers we disagree with respondent's contention that petitioners increased the costs of maintaining their herd mrs phillips testified that they attempted to sell some horses but that they received unacceptably low offers as to the purchase of two horses for dollar_figure and the outlay of dollar_figure in stud fees respondent essentially argues that petitioners exercised bad business judgment as to those transactions we do not conclude that the expenses were either inconsistent with a profit_motive or unnecessary and extravagant furthermore we disagree with respondent's contention that petitioners' advertising efforts at horse conventions were ineffectual as we have stated above we believe that during the years in issue petitioners were merely sustaining their horse activity until mrs phillips could proceed with the expansion plans once she recovered although petitioners were unable to increase substantially the level of horse breeding during the bankruptcy period we view their attendance at horse conventions as efforts to sustain both their name and their farm's name in the arabian horse industry accordingly we believe that petitioners' attendance at horse conventions was helpful to their horse activity as to the barn and tack shop we are persuaded by mrs phillips' testimony that the barn was not built because she was involved in an automobile accident at trial petitioners testified that they still planned on building the barn in fact petitioners later built smaller barns in order to save on boarding costs accordingly we conclude that both petitioners' planned unconstructed barn and the smaller constructed barns constitute adaptations in their operating methods and that such adaptations along with the other actions taken by petitioners discussed supra are consistent with an intent to improve the profitability of their horse activity sec_1_183-2 income_tax regs provides preparation for the activity by extensive study of its accepted business economic and scientific practices or consultation with those who are expert therein may indicate that the taxpayer has a profit_motive where the taxpayer carries on the activity in accordance with such practices respondent argues that petitioners did not establish that they focused their efforts on the business or economic aspects of the activity respondent contends that the fact that the information recorded by petitioners did not lend itself to analyses along cost or profitability lines is strong evidence that such matters were of relative indifference to them when compared to the management and care of the horses themselves alternatively respondent argues that petitioners did not establish that they consulted experts one-on-one regarding the business aspects of raising horses petitioners argue that they knew the business and economic aspects of their horse activity petitioners contend that they have spent a considerable amount of time and effort to learn about the arabian horse and quarter horse industries by attending seminars at conventions and colleges additionally petitioners made a budget estimated when the horse activity would be profitable and determined the costs per horse per month petitioners also contend that mrs phillips herself is an expert in horse breeding additionally in the positions that she held mrs phillips met agriculture teachers college professors and 4-h people with whom she discussed horse breeding issues finally petitioners argue that they consulted with experts at horse conventions where there were marketing and management seminars the regulations provide that consulting with experts regarding an activity's accepted practices may indicate that the taxpayer has a profit_motive where the taxpayer carries on the activity in accordance with such practices sec_1_183-2 income_tax regs mrs phillips has served as a district_director and as the chairman of the racing committee for the virginia arabian horse association additionally mrs phillips has conducted racing seminars at various conventions and written a column answering questions in the virginia horse trader moreover petitioners consulted with experts at horse convention seminars accordingly mrs phillips' expertise in the horse activity and petitioners' consultation with experts are facts in petitioners' favor sec_1_183-2 income_tax regs provides that the fact that the taxpayer devotes much of his personal time and effort to carrying on an activity particularly if the activity does not have substantial personal or recreational aspects may indicate an intention to derive a profit respondent concedes that this factor superficially favors petitioners but argues that there are substantial pleasure or recreational aspects to their horse activity mr phillips is employed full time as a nurse anesthetist generally however he works to hours per week in petitioners' horse activity primarily taking care of the horses he also attends seminars and conventions dealing with petitioners' horse activity mrs phillips works full time in the horse activity generally spending to hours per week in addition to being responsible for the day-to-day aspects of the activity during the years in issue she was active in various organizations associated with the horse industry including the american horse association the virginia quarter horse association the virginia horse council the roanoke valley horsemen association the international arabian horse association the arabian registry and the virginia horse association additionally mrs phillips served as a district_director and as the chairman of the racing committee for the virginia arabian horse association she conducted racing seminars at various conventions and answered questions as a columnist in the virginia horse trader accordingly we conclude that the fact that petitioners devote much of their personal time and effort to carrying on their horse activity indicates an intention to derive a profit sec_1_183-2 income_tax regs provides that the term 'profit' encompasses appreciation in the value of assets such as land used in the activity accordingly the regulations state that the taxpayer may intend to derive a profit from the operation of the activity and may also intend that even if no profit from current operations is derived an overall profit will result when appreciation in the value of land used in the activity is realized since income from the activity together with the appreciation of land will exceed expenses of operation id sec_1_183-1 income_tax regs however provides if the taxpayer engages in two or more separate activities deductions and income from each separate activity are not aggregated either in determining whether a particular activity is engaged in for profit or in applying sec_183 in other words two activities will be considered separate activities with respect to ascertaining a profit objective when there is no net_income from one activity to reduce the cost of the second activity see sec_1_183-1 income_tax regs petitioners argue that they have invested in two assets the horses and the horse farm and the land on which it is located respondent argues that the horse farm and the land are not relevant to the instant case because petitioners' horse activity never produced income in excess of expenses we conclude that petitioners' horse farm and land are not to be considered as a single activity along with petitioners' horse activity during the years in issue the horse activity did not reduce the net cost of carrying the horse farm and land for their appreciation in value sec_1_183-1 income_tax regs accordingly we consider the horse activity and the horse farm and land as separate activities in deciding whether a profit objective existed based on our review of the record we conclude that petitioners intended that an overall profit would result from the operation of their horse activity and from the appreciation in the value of the horses once it was realized petitioners had a world champion arabian bella joya which earned them a substantial amount of money petitioners bred bella joya to wiking another champion horse to produce a foal that they could race the foal however had to be put to sleep bella joya has produced another foal which petitioners intend to race additionally petitioners' horses were appraised in at a value of between dollar_figure and dollar_figure during the years in issue however petitioners were hampered by their bankruptcy payments and by mrs phillips' numerous medical problems once they are no longer hindered by such considerations petitioners will be able to invest more time and money on their horse activity accordingly based on the record we conclude that petitioners intended that an overall profit would result from the operation of their horse activity and from the appreciation in the value of the horses once it was realized sec_1_183-2 income_tax regs provides that a series of losses during the initial or start-up stage of an activity may not necessarily be an indication that the activity is not engaged in for profit the regulations continue if losses are sustained because of unforeseen or fortuitous circumstances which are beyond the control of the taxpayer such losses would not be an indication that the activity is not engaged in for profit sec_1_183-2 income_tax regs additionally sec_1_183-2 income_tax regs provides that the amount of profits in relation to the amount of losses_incurred and in relation to the amount of the taxpayer's investment and the value of the assets used in the activity may provide useful criteria in determining the taxpayer's intent petitioners argue that they sustained losses because of unforeseen circumstances beyond their control viz mr phillips' loss of his job mrs phillips' health problems and their chapter bankruptcy petitioners argue that the period of time it has taken them to develop their horse activity is not out of line with the period seen in other cases citing pirnia v commissioner tcmemo_1989_627 additionally petitioners argue that the fact that they have not realized gross_income in their horse activity during each of the years in issue is not by itself evidence that they lack the requisite profit objective respondent argues that petitioners' consistent history of losses during the period through is persuasive evidence that petitioners did not expect to make a profit citing golanty v commissioner t c pincite respondent conceding that petitioners encountered unforeseen circumstances nonetheless argues that it is petitioners' reactions to these factors which reveal the most about their motivations in running the activity respondent argues that petitioners continued their activity as usual buying additional horses and breeding more unshowable unraceable and relatively unsalable half arabians additionally respondent argues that petitioners could have avoided bankruptcy altogether by selling bella joya for an amount approximating their total debt respondent argues that petitioners lacked a profit objective because they only bred bella joya twice in years respondent argues that petitioners' decision to place their horse activity on hold for several years during which they accumulated another dollar_figure of losses in order to keep bella joya clearly demonstrates that their actions are motivated by something other than profits additionally respondent contends that petitioners could have sold their less productive animals in order to cut down on expenses respondent argues that the fact that they did not suggests that the real reason for the magnitude of their losses was their desire to keep all of their horses additionally respondent argues that the absence of a profit as far back as the first year for which records are available indicates the lack of a profit_motive respondent argues that arabian breeding is not a highly speculative venture with high stakes respondent argues that even if petitioners had sold bella joya for the dollar_figure asking price there was no prospect of recouping the cumulative losses for the activity as distinguished from eisenman v commissioner tcmemo_1988_467 we conclude that petitioners began their horse activity during when they decided to change the focus of their horse activity from quarter horses to arabians upon purchasing bella joya along with other arabians we have previously noted that the startup phase of an american saddle-bred breeding operation i sec_5 to years 72_tc_659 similarly we conclude in the instant case that a period of to years for the startup phase of an arabian breeding operation is not unreasonable and hold that the years in issue encompassed a startup_period the losses sustained by petitioners during the startup_period were the result of unforeseen circumstances beyond the control of petitioners viz mr phillips' loss of his job mrs phillips' health problems and their chapter bankruptcy sec_1_183-2 income_tax regs we have addressed supra the changes that petitioners either made or attempted to make in order to minimize their losses as petitioners' series of losses were sustained because of unforeseen circumstances beyond their control we conclude that such losses are not an indication that the activity is not engaged in for profit sec_1_183-2 income_tax regs provides that the fact that the taxpayer does not have substantial income or capital from sources other than the activity may indicate that an activity is engaged in for profit substantial income from sources other than the activity particularly if the losses from the activity generate substantial tax benefits may indicate that the activity is not engaged in for profit especially if there are personal or recreational elements involved petitioners argue that the fact that they spent a substantial amount of their gross_income and all of their inheritance moneys on the horse activity is strong evidence that they are engaged in it for profit petitioners argue that they are sacrificing a higher living standard today for the expectation of enjoying substantial profits in the future respondent argues that petitioners' substantial income from other sources has allowed them to continue funding their horse operation despite the heavy losses respondent argues that petitioners' activity is sustainable even on a current basis only through outside funds in the instant case petitioners have invested in their horse activity since all of the inheritances that they received and during each of the years in issue a large percentage of their gross_income which indicates in the circumstances of the instant case that the activity was not a mere hobby additionally petitioners' losses during the years in issue were out-of-pocket economic losses as we have discussed supra we conclude that petitioners during the years in issue were attempting to sustain their horse activity until mrs phillips recovered and that petitioners intended for their horse activity among other things to support mrs phillips in the event that mr phillips predeceased her accordingly we believe that petitioners' use of mr phillips' income to aid in sustaining the horse activity during the years in issue was warranted given the circumstances in which petitioners found themselves and does not indicate the lack of a profit objective sec_1_183-2 income_tax regs provides that the presence of personal motives in carrying on of an activity may indicate that the activity is not engaged in for profit especially where there are recreational or personal elements involved the regulations provide that the fact that the taxpayer derives personal pleasure from engaging in the activity is not sufficient to cause the activity to be classified as not engaged in for profit if the activity is in fact engaged in for profit as evidenced by other factors whether or not listed in this paragraph sec_1_183-2 income_tax regs petitioners do not use the horses for personal riding pleasure at the time of trial mr phillips had not ridden a horse for approximately years and mrs phillips was unable to ride because of her heart problems and back problems before her health problems mrs phillips rode some horses only in order to prepare them for racing sale or show consequently we conclude that petitioners did not engage in their horse activity for its recreational or personal aspects we have considered respondent's remaining arguments and find them to be without merit after considering the record as a whole and particularly mrs phillips' health problems during the years in issue petitioners' bankruptcy and the startup nature of petitioners' activity we find that petitioners engaged in their horse activity for profit we therefore hold that sec_183 does not apply to petitioners' horse activity and that petitioners are entitled to deduct activity expenses in excess of activity income for the years in issue as we have held that petitioners are entitled to deduct activity expenses in excess of activity income for the years in issue petitioners are not liable for the penalties for substantial_understatement_of_income_tax pursuant to sec_6662 to reflect the foregoing decision will be entered for petitioners
